Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
    This Office Action is in response to the papers filed on 01 September 2022.	

   CLAIMS UNDER EXAMINATION
     Claims 1, 3-4 and 9-25 are pending and have been examined on their merits.

  PRIORITY
Applicant claims priority to Provisional Application 62/675922 filed on 24 May 2018.

WITHDRAWN REJECTIONS
The arguments made in the response filed on 01 September 2022 are acknowledged. Claim 1 has been amended to specify the lignocellulose particles are the only source of nutrient for the fungal inoculum during a first low nutrient growth phase. The previous rejections made under 35 USC 103 have been withdrawn due to this claim amendment.

NEW REJECTIONS
New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 9-10, 15, 18-19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski et al. (Process For The Production And Utilization Of Chlamydospore Rich Slurry Inoculum. US 2014/0186927 2014) in view of Kim et al. (Effect of aeration and agitation on the production of mycelial biomass and exopolysaccharides in an enthomopathogenic fungus Paecilomyces sinclairii. Letters in Applied Microbiology 2003, 36, 321–326) as evidenced by Magyar (11 Smart Uses For Sawdust Around Your Home & Garden 2020, pages 1-19).

Winiski teaches a process for the production of chlamydospores and, in particular, a process for optimizing concentrations and distribution of chlamydospores during inoculation of a solid or liquid substrate with a given fungus. Preferably, the fungus is a Basidiomycete species within the order Polyporales that produces significant quantities of chlamydospores during primary vegetative growth or under specific environmental or nutritive conditions ([0015]).

The art teaches obtaining spawn consisting of one or more of the following substrates colonized with the desired Basidiomycete fungus:
Grain (examples: millet, rye or other cereal grain)
Lignocellulose (examples: cereal straw, corn stover, hardwood dust)
Examiner notes the art identifies these as spawn consisting of particles of substrate pre-colonized with a fungus through virgin substrate ([0011] [0121]). Hardwood sawdust is broadly interpreted to read on discrete lignocellulosic particles. 
Therefore the art provides a first mixture of a substrate of only discrete lignocellulose particles and colonized with a Basidiomycete inoculum. 

The art teaches the following can be performed to increase chlamydospore production and content in spawn ([0028]):
[0030] Aging stage-spawn is incubated for an extended period of time until fungus is stimulated into production of chlamydospores via nutritive stress

Examiner notes this phase is illustrated in Figure 1A, at step 2b


Winiski does not require the addition of any nutrients (see element 4 of Figure 1A), and teaches nutritive stress. The art illustrates “optimized spawn” are produced (step 3 of Figure 1A). Figure 1A illustrates the optimized spawn can be combined with water to produce a “slurry inoculum” (see 6 of Figure 1A). Winiski teaches the slurry is allowed to soak for 0-24 hours. The art teaches soaking for 1-7 hours prior to inoculation has been found to meaningfully increase chlamydospore concentration in slurry inoculum ([0078]). Examiner notes claim 1 recites the fungal inoculum is incubated for a time and at a temperature where it is able to “outcompete any contaminant organisms”. As written, the claim does not require the presence of any contaminating organisms. The claim does not recite a time or a temperature. Examiner notes Winiski teaches FIG. 4 pictorially illustrates an SEM imaging of chlamydospores produced by a Daedaleopsis spp. after aging in accordance with the invention. Chlamydospores at various stages of development are apparent including large mature chlamydospores 2 and small immature chlamydospores 3 as well as hyphae 4 of the mycelium ([0076]. Figure 4 is interpreted to illustrate dominance of the substrate.
Winiski does not disclose the presence of any contaminating organisms that outcompete the fungus. Figure 4 does not disclose any contaminating organisms. Therefore said soaking is interpreted to be at a sufficient time and temperature to outcompete any contaminating organisms in the substrate and dominate the substrate as recited in claim 1. 

Figure 1C discloses “substrate” is added “slurry inoculum” for fungal colonization. The art identifies lignocellulose particles as a substrate ([0065]). Claim 1 recites lignocellulose particles are a source of nutrient. Therefore the addition of lignocellulose substrate to a slurry comprising the optimized spawn is interpreted to read on a step of adding nutrients to the first mixture. The inoculated substrate is incubated such that mycelium colonizes and binds together discrete substrate particles (element 15 of Figure 1c). The art teaches substrate colonized with fungus is produced (element 16 of Figure 1c). Examiner interprets the product illustrated in Figure 2 to read on a self-supporting biocomposite. Therefore the incubation stage taught by Winiski is interpreted to meet the limitations of a time and temperature sufficient to allow the fungal inoculum to bond the discrete particles in a self-supporting biocomposite as recited in claim 1. 

The art does not explicitly teach the first and second mixtures are aerated.

Kim et al. investigate the influence of aeration rate and agitation intensity on the production of mycelial biomass and exopolysaccharide (EPS) in Paecilomyces sinclairii (Abstract Aims). Kim teaches the highest mycelial biomass is obtained at a high aeration rate (page 324, right column, last paragraph). The critical effects of aeration and agitation in the culture process of P. sinclairii were found, which is widely applicable to other kinds of basidiomycetes or ascomycetes in their submerged culture processes (Abstract).

It would have been obvious to aerate the first and second mixture taught by Winiski. One would have been motivated to do so since Winiski is directed to a method of producing a mycelial biomass and Kim teaches culturing under aerated conditions produces the highest mycelial biomass. One would have had a reasonable expectation of success since Kim teaches a basidiomycete can be cultured under aeration, and teaches the critical effects of aeration are widely applicable to other kinds of basidiomycetes. One would have had a reasonable expectation of success since both references are directed to methods of growing a basidiomycete. Therefore claim 1 is rendered obvious as claimed (claim 1).

As set forth above, the art teaches a liquid slurry is formed with spawn and water. Therefore the slurry must be formed in a vessel (i.e. a container). A cavity is broadly interpreted to be a space that can hold something. Because a container holds the slurry, it must comprise a cavity. Therefore claim 3 is included in this rejection (claim 3).

The art teaches 5L bags of lignocellulose with spawn slurry are inoculated ([0065]). Said bag is interpreted to read on a container. Because the container holds lignocellulose, the container is interpreted to have a cavity. Therefore claim 4 is included in this rejection (claim 4).

Winiski teaches the slurry can be poured into a sieve. Therefore the first mixture is pourable. Claim 9 is included in this rejection (claim 9).

The rejection of claim 4 is reiterated. Winiski is interpreted to teach the slurry is produced in a container. Claim 10 does not recite what said predetermined height is. Therefore the amount of slurry added to a container reads on a predetermined height. As set forth above, Winiski teaches substrate and slurry are added to a 5L bag. The art teaches substrate colonized with fugus is produced. Therefore it would be interpreted to conform to the shape of the second vessel cavity. Therefore claim 10 is included in this rejection (claim 10).

Figure 2 is interpreted to be a block shape. Therefore claim 15 is included in this rejection (claim 15).

As set forth above, the art is interpreted to teach lignocellulosic particles. Therefore claim 18 is included in this rejection (claim 18).

Winiski teaches the use of hardwood sawdust as a lignocellulose ([0026]). As evidenced by Magyar, sawdust is otherwise referred to as “wood shavings” (see first paragraph of page 1).  Therefore the wood shavings recited in claim 19 are included in this rejection (claim 19).

The art teaches the use of Ganoderma and Trametes ([0064]). Therefore claim 24 is included in this rejection (claim 24).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski in view of Kim as evidenced by Magyar as set forth in the rejection of claim 4 above, and further in view of McIntyre et al. (previously cited; Stiff Mycelium Bound Part and Method of Producing Stiff Mycelium Bound Parts. 20150038619) as evidenced by Merriam Webster (previously cited; definition: desiccate).

Claim 4 is rendered obvious on the grounds set forth above. The teachings of Winiski et al. are reiterated.
While Winiski is interpreted to teach adding a mixture comprising a fungal inoculum and a lignocellulosic substrate to a vessel, the art is silent regarding compacting the mixture (claim 11).

Winiski is silent regarding desiccation (claim 25).

McIntyre teaches a method of making a self-supporting composite body comprising a substrate of discrete particles and a network of interconnected mycelia cells extending through and around the discrete particles and bonding the discrete particles together. The art teaches the method “includes comprising a mass of biocompatible material comprised of discrete particles and a network of interconnected mycelia” (Abstract; [0008]). The art teaches doing so to impart a desired shape ([0113]).

It would have been obvious to compress the mixture taught by Winiski. One would have been motivated to do so in order to form the material into a desired shape, as taught by McIntyre. One would have had a reasonable expectation of success since McIntyre teaches comprising fungus and a substrate of discrete particles can be compressed. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 11 is rendered obvious as claimed (claim 11).

McIntyre teaches treating with dry hot air to remove moisture and inactivate the mycelium (fungus) ([0099]).

As evidenced by Merriam-Webster, desiccate means to dry out. It would have been obvious to desiccate the product taught by Winiski. One would have been motivated to do so since McIntyre teaches desiccation a material comprising mycelium and a substrate to remove moisture ad inactivate the fungus. The skilled artisan would have expected success since McIntyre teaches it is possible to desiccate a composition comprising the same components taught by Winiski. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 25 is rendered obvious as claimed (claim 25).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 12, 14, 16-17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski in view of Kim as recited in the rejection of claims 4 and 15 above, and further in view of Bayer et al. (previously cited; Method for producing grown materials and products made thereby. US20080145577) as evidenced by Merriam Webster (previously cited; definition: desiccate).

Claim 4 is rendered obvious on the grounds set forth above. The teachings of Winiski et al. are reiterated.

Winiski does not teach the use of a second vessel with a cavity that is larger than that cavity of the first vessel (claim 12).

Winiski does no teach the use of an insert to define a plurality of cavities (claim 14).


While Winiski is interpreted to teach a block shape, the art does not teach cutting said blocks into sheets (claim 16) that are flexible (claim 17).

Winiski is silent regarding desiccation (claim 25).

Bayer et al. teach a composite material is comprised of a substrate of discrete particles and a network of interconnected mycelia cells bonding the discrete particles together (Abstract). The composite material is made by inoculating a substrate of discrete particles and a nutrient material with a preselected fungus (Abstract). Bayer teaches it can be shaped like a block (see Figure 6). The art teaches the product is suitable as a building material in block form ([0273]).  Bayer teaches after drying, the now completed composite is suitable for direct application within a wall, or can be post processed to include other features or additions including water resistant skins, stiff exterior panel faces, and paper facings ([0152]). Examiner notes Bayer teaches the use of a layered enclosure based manufacturing technique ([0114]). The art teaches disposition in an enclosure with voids to produce the desired shape (same cited section). The art teaches repeating the process disclosed in [0114] to develop a composition with desired size. The art also teaches the material rapidly expands in size ([0270]), and that the enclosure can be used to provide a desired shape ([0270]).

It would have been obvious to use a second vessel cavity that is larger. One would do so to produce a biomaterial with increased size.  The MPEP teaches changes in size or proportion does not confer patentability if the function would be the same (MPEP 2144.04). Changing the size of the composition by using a larger second vessel is not interpreted to change the function of the composition. Therefore claim 12 is rendered obvious (claim 12).

Examiner notes Bayer teaches the following ([0206]-[0213]).
One way of adding an engineered structure to mycelium composites is to produce a digestible or non-digestible 3-d framework within which the mycelium grows. This framework may be formed from the group including: starch, plastic, wood, or fibers. This framework may be oriented orthogonally or oriented in other ways to produce mycelia growth primarily along the axis's of the grid. Additionally, this grid may be flexible or rigid. Spacing between grid members can range from 0.1 mm to upwards of 10 cm.
Growth along these engineered grids or lattices results in mycelium composites with highly organized hyphae strands allowing the design and production of composites with greater strength in chosen directions due to the organized nature of the supporting mycelia structure.
Such an arrangement also allows the development of organized mycelium structures composed primarily of hyphae rather than of bulking and nutritional particles.
To produce one embodiment of such a structure the following steps are taken:
Referring to FIG. 14, a three-dimensional lattice, formed of sets of 1 mm×1 mm plastic grids 14 oriented orthogonally, is coated in a mixture of starch and water. This mixture is composed of 50% starch, and 50% tap water by volume. These materials were sourced as organic brown rice flour, and tap water, from the Troy N.Y. municipal water supply, respectively.
This lattice is placed on in a bed of inoculum containing Plearotus ostreatus on a suitable nutrient carrier. The lattice and inoculum bed are then placed in an environment held at the correct temperature, between 55-95 degrees Fahrenheit, and humidity, between 75% RH and 100% RH, to stimulate mycelia growth.
FIG. 14 shows a cutaway of a grid based mycelium composite. Only two intersecting grids are shown, but the composite would actually be composed of a series of grids extending axially spaced 1 mm apart. Grid squares have an edge length of 1 mm. Here, mycelium 8 is shown growing through the grids 14. This thickly formed mycelia mat forms the bulk of the volume of the composite.
The mycelium is grown over and through the grid producing a dense network of oriented hyphae. Over time, the hyphae will interweave producing a dense 3-D mat. After 1 to 2 weeks of growth, the grid is removed from the incubator and dried, using either a convection oven, or other means to remove the water from the mycelium mass. Once dried the mycelia composite can be directly used, or post processed for other applications.

Therefore Bayer in interpreted to teach the use of an insert (i.e. a grid) to define a plurality of cavities. It would have been obvious to use inserts in the second vessel. One would have been motivated to do so to add an engineered structure to mycelium. One would use it in the second vessel to allow the composite material to produce a dense 3D mat as taught by Bayer. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 14 is rendered obvious as claimed (claim 14).

Bayer teaches the blocks can be cut into sheets to form other products ([0281]). It would have been obvious to cut the blocks into sheets. One would have been motivated to do so since Bayer teaches doing so to form other products for use. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 16 is rendered obvious as claimed (claim 16). Baer teaches the materials formed can be “flexible” ([0290]). Therefore a sheet that is flexible is rendered obvious as claimed (claim 17).

As evidenced by Merriam-Webster, desiccate means to dry out. It would have been obvious to desiccate the product taught by Winiski. One would have been motivated to do so since Bayer teaches desiccation (drying) a material comprising mycelium and a substrate to make it suitable for industrial applications (i.e., within a wall). The skilled artisan would have expected success since Bayer teaches it is possible to desiccate a composition comprising the same components taught by Winiski. One would have expected similar results since both references are directed to compositions comprising mycelium and discrete substrate particles. Therefore claim 25 is rendered obvious as claimed (claim 25).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski in view of Kim as evidenced by Magyar as set forth in the rejection of claim 18 above, and further in view of Wang et al. (previously cited; Chemical and structural factors influencing enzymatic saccharification of wood from aspen, birch and spruce. Biomass and Bioenergy. Volume 109, February 2018, Pages 125-134).

Claim 18 is rejected on the grounds set forth above. The teachings of Winiski are reiterated. Winiski explicitly teaches the use of lignocellulosic particles. Winiski teaches the use of hardwood sawdust ([0045]). Said sawdust reads on wood shavings as recited above.  

The art is silent regarding the use of Aspen wood.
As evidenced by Wang, Aspen wood is a hardwood (page 125, second paragraph of Introduction). Said wood contains lignocellulose (first paragraph of Introduction).

It would have been obvious to try using Aspen wood in the method taught by Winiski. One would have been motivated to do so since Winiski teaches the use of wood as a lignocellulosic substrate and Wang teaches Aspen wood is a lignocellulosic substrate. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success since Winiski teaches the use of hardwood and Aspen wood is a hardwood. One would have expected similar results substituting Aspen wood in Winiski’s method since it would have the same characteristics taught by Winiski (i.e. a hardwood lignocellulose). Therefore claim 20 is rendered obvious (claim 20). Winiski teaches the use of wood shavings (supra). Therefore the use of Aspen wood chips is rendered obvious (claim 21).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Winiski in view of Kim as evidenced by Magyar as set forth in the rejection of claim 1 above, and further in view of Peter et al. (HIGH TERPENE PINES: TRANSFORMING EXISTING AND ENABLING NEW FOREST BIOREFINERIES. 2013, page 1).


Claim 1 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. While the art teaches the use of a lignocellulose substrate, the art is silent regarding a substrate comprising a volatile organic compound. 

Peter teaches pine is a biomass comprising lignocellulose (see last sentence). The art teaches pine contains terpenes (see fifth line of disclosure).

It would have been obvious to try using pine as a lignocellulosic substrate in Winiski. One would have been motivated to do so since Winiski teaches the use of a substrate comprising lignocellulose and Peter teaches pine is a substrate comprising lignocellulose. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success since Winiski teaches the use of lignocellulosic substrate and pine  wood is a lignocellulose. Therefore one would expect it to have the same function. One would have expected similar results since both references are directed to methods of using lignocellulose. Because pine comprises terpene (a volatile organic compound) it reads on claim 22. Therefore claim 22 is rendered obvious as claimed (claim 22). Because pine comprises terpene it reads on claim 23. Therefore claim 22 is rendered obvious as claimed (claim 23).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653                                                                                                                                                                                             

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653